SUMMARY ORDER

Plaintiff-Appellant Gary J. Egnatski, pro se, appeals from the October 6, 2006 judgment of the United States District Court for the Eastern District of New York (Seybert, J.) dismissing Egnatski’s complaint. We assume the parties’ familiarity with the underlying facts and the procedural history of the case.
This Court affirms the judgment of the district court because, contrary to Egnat*121ski’s claim, federal courts do not have jurisdiction to review the order of the California court awarding Egnatski’s claimed flutar to his former wife. See Hoblock v. Albany County Bd. of Elections, 422 F.3d 77, 85 (2d Cir.2005) (noting that a federal court lacks jurisdiction under Rooker-Feldman doctrine where the plaintiff has lost in state court, complains of injuries caused by a state court judgment, invites the federal court to review and reject that judgment, and the state court judgment was rendered prior to the commencement of proceedings in the district court).
We have reviewed plaintiff-appellant’s remaining arguments and find them to be without merit. Accordingly, the judgment of the district court is AFFIRMED.